UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2182


ABDALLAH NDAYE MAKEO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 15, 2012                       Decided:   July 10, 2012


Before MOTZ and    AGEE,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steffanie J. Lewis, INTERNATIONAL BUSINESS LAW FIRM, PC,
Washington, D.C. for Petitioner.     Stuart F. Delery, Acting
Assistant Attorney General, Emily Anne Radford, Assistant
Director,   C.  Frederick Sheffield,   Office  of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abdallah Ndaye Makeo, a native and citizen of Burundi,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    denying   his       motion    to   reopen      immigration

proceedings.     We have reviewed the record and the Board’s order

and conclude that the Board did not abuse its discretion in

denying the motion to reopen.               See 8 C.F.R. § 1003.2(a), (c)

(2012).     Accordingly, we deny the petition for review for the

reasons stated by the Board.         See In re: Makeo (B.I.A. Oct. 6,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in    the    materials

before    the   court   and   argument      would    not   aid   the    decisional

process.

                                                                 PETITION DENIED




                                        2